IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,867


EX PARTE JOE ANTHONY VALDEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM BEXAR COUNTY



 Meyers, J., delivered the opinion for a unanimous Court.  Johnson, J., filed
a concurring opinion.


O P I N I O N


	Applicant, Joe Anthony Valdez, was adjudicated as a juvenile for committing
murder with a deadly weapon, a first-degree felony under Texas Penal Code Section
19.02.  He received a determinate sentence of fifteen years.  Applicant was committed to
the Texas Youth Commission (TYC) until his eighteenth birthday and was then
transferred by the juvenile court to Texas Department of Criminal Justice (TDCJ) to
complete his sentence. (1)  He was released from TDCJ on parole.  His parole was later
revoked for burglary of a habitation with the intent to commit assault, a second degree
felony under Texas Penal Code Section 30.02.  He pled nolo contendre to the offense and
was sentenced to sixteen years' imprisonment.  Applicant filed an application for writ of
habeas corpus, contending that TDCJ is improperly denying him review for mandatory-
supervision release based on his prior juvenile adjudication of delinquent conduct.  
	The trial court entered findings of fact and conclusions of law culminating with the
following: 
	If the Court finds that Applicant's juvenile adjudication became a first-degree felony conviction of murder upon transfer to TDCJ, this Court
recommends that this application be DENIED.  However, if the Court finds
that Applicant's juvenile adjudication did not become a first-degree felony
conviction for murder upon transfer to the custody of the Texas Department
of Criminal Justice, then it is recommended that this application be
GRANTED and Applicant should be evaluated for release on mandatory
supervision.
	We filed and set this application to determine "whether a prior juvenile
adjudication for conduct, that would have been an ineligible felony had it been committed
by an adult, renders an inmate ineligible for mandatory-supervision review when serving
subsequent offenses which are mandatory release eligible on their own."  We deny relief.
ARGUMENTS OF THE PARTIES
A. Applicant's Arguments
	Applicant argues that juvenile adjudication did not render him ineligible for
mandatory-supervision review because he was not convicted of an offense under Texas
Code of Criminal Procedure Article 42.12, Section 3g or Texas Penal Code Section
19.02. (2)  Although Applicant was transferred to TDCJ to complete his juvenile sentence,
the transfer was done by juvenile court and was not a stage in a criminal prosecution. 
Juvenile adjudication is civil in nature and Applicant was not transferred to criminal court
for any part of his juvenile proceeding.  Applicant says that he is eligible for release on
mandatory supervision from his adult conviction because he was not paroled from TYC,
rather he was transferred from TYC to TDCJ.  And, because he was not paroled from
TYC, he was not deemed to have been convicted of the juvenile offense under Texas
Government Code Section 508.156(f).  Applicant points out that the legislature has
authorized that a prior juvenile adjudication may be used only in limited situations for
punishment enhancement, sex-offender registration, and involuntary civil commitment. 
Applicant asserts that habeas corpus is the proper remedy for relief from the collateral
consequences on the improper use of a prior juvenile adjudication.  He argues that Texas
Government Code Sections 499.053(c) and 508.156(f) are clear and unambiguous and
that, under the code as construed in context according to the rules of common usage, he
was neither transferred from TYC to TDCJ on his burglary sentence nor released from
TYC on parole on his murder sentence.  Applicant concludes that the legislature did not
intend for his prior adjudication for murder to disqualify him from consideration for
mandatory-supervision release on his burglary sentence.
B. State's Arguments
	The State argues that a prior juvenile adjudication is a conviction for purposes of
mandatory-supervision review and that Applicant is ineligible for mandatory-supervision
review while he is serving a subsequent sentence.  The State says that, while juvenile
adjudication is not usually considered a conviction, such an interpretation for purposes of
mandatory-supervision review would lead to an absurd result.  Citing Texas Government
Code Section 508.156(f), the State argues that both a juvenile released on parole from
TYC after serving a sentence for one of the offenses in Section 508.149 and an adult with
a prior conviction for one of those offenses would be ineligible for mandatory-
supervision review.  The State notes that Applicant was transferred to TDCJ because he
aged out of TYC and says that his argument that the act of transfer of custody renders him
eligible for mandatory-supervision review ignores Government Code Section 499.053(c). (3) 
The State says that Applicant's prior adjudication for the offense of murder is a felony
conviction and the ineligibility provisions of mandatory-supervision review apply to him. 
According to the State, Applicant's interpretation of the law would mean that the
ineligibility statute would not cover juvenile offenders who are too old to be eligible for
parole from TYC and too young to be tried as adults, so they are eligible for mandatory-supervision review in a subsequent offense, while younger offenders who commit the
same offense and are paroled from TYC would be ineligible for mandatory-supervision
review, as would adults who have committed the same offense.  The State says that this is
a result that could not have been intended by the legislature.  The State argues that due to
the absurd result, this Court should consider extraneous sources.
	The State notes that Texas Government Code Section 499.053 allows for transfer
from the Texas Juvenile Justice Department to TDCJ and applies adult rules of parole and
mandatory-release eligibility.  According to the State, the legislature amended mandatory-
supervision law so that a prior conviction for serious offenses rendered a person ineligible
in a subsequent offense and amended juvenile-justice law to provide that a juvenile
released from TYC on parole is deemed to have been convicted of the adjudicated
offense.  Citing Tex. Gov't. Code §§ 508.149 and 508.156(f).  Thus, juveniles who are
adjudicated of certain violent offenses or offenses that include a deadly weapon finding
who are transferred to TDCJ from TYC are not eligible for mandatory supervision. 
Because juveniles are afforded constitutional protections in adjudication hearings in
determinate-sentence cases, the State argues that it is reasonable to conclude that the
legislature intended to consider a prior juvenile adjudication to be a prior conviction when
reviewing mandatory-supervision eligibility in a subsequent offense. 
	The State concludes that a prior adjudication for conduct that would have been an
ineligible felony had it been committed by an adult falls within the meaning of a prior
conviction for the purpose of mandatory-supervision review and renders the person
ineligible when serving a sentence for a subsequent offense. 
ANALYSIS
	Eligibility for mandatory supervision is determined by the law in effect on the date
that the inmate committed the offense.  Ex Parte Hernandez, 275 S.W.3d 895 (Tex. Crim.
App. 2009).  When Applicant committed the burglary-of-a-habitation offense in 2007,
Texas Government Code Section 508.149 stated in relevant part: 
	(a) An inmate may not be released to mandatory supervision if the inmate is
serving a sentence for or has been previously convicted of:  
		(1) an offense for which the judgment contains an affirmative
finding under Section 3(g)(a)(2), Article 42.12, Code of Criminal
Procedure;
		(2) a first degree felony or a second degree felony under Section
19.02, Penal Code.
Subsection (a)(1) refers to a deadly-weapon finding and subsection (a)(2) refers to the
offense of murder.  Thus, Applicant's juvenile offense of murder with a deadly weapon, a
first-degree felony, clearly fits into the category of offenses ineligible for release on
mandatory supervision.  We must determine whether Applicant was actually "convicted
of" the juvenile offense versus being "adjudicated as having engaged in delinquent
conduct," and whether Applicant's transfer from TYC to TDCJ had any affect on this
determination.  Whether Applicant's juvenile adjudication at some point became a
conviction is the deciding factor here. (4) 
	Under Texas Government Code Section 508.156(f), "a person released from the
Texas Youth Commission on parole under this section is considered to have been
convicted of the offense for which the person has been adjudicated."  Applicant argues
that because he was not released from TYC on parole and was instead released from
TDCJ on parole under his juvenile adjudication, he should not be considered to have been
convicted of his juvenile offense of murder with a deadly weapon. 
	We agree with the State that Applicant's interpretation of the law would lead to
absurd results.  Applicant's version would mean that an offender released directly from
TYC on parole would be considered to be convicted of the offense while an offender
transferred, due simply to age, from TYC to TDCJ and later released on parole would not. 
We cannot imagine a scenario where the legislature would intend for older juveniles, who
have been transferred to TDCJ, to remain free from conviction while younger juveniles
who serve all of their time in TYC would be considered to be convicted for the same
offense. 
	We construe a statute in accordance with the plain meaning of its text unless the
plain meaning leads to absurd results that the legislature could not have possibly intended. 
Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991).  Texas Government Code
Section 311.023 states that: 
	In construing a statute, whether or not the statute is considered ambiguous
on its face, a court may consider among other matters the:
		(1) object sought to be attained;
		(2) circumstances under which the statute was enacted;
		(3) legislative history;
		(4) common law or former statutory provisions, including laws on
the same or similar subjects;
		(5) consequences of a particular construction;
		(6) administrative construction of the statute; and 
		(7) title (caption), preamble, and emergency provision.
The legislative history provides some guidance on the question before us.
	The parole and mandatory-supervision statute, Texas Code of Criminal Procedure
Article 42.18, was revised in 1987 so that certain violent offenders were not eligible for
mandatory supervision.  In 1995, the statute was further amended to prevent offenders
who had previously been convicted of crimes ineligible for mandatory supervision from
eligibility for any future conviction, regardless of their current offense.  This revision
applied to those who were serving a sentence for an offense committed on or after
September 1, 1995.  The Bill Analysis for this amendment states that one of the purposes
of the legislation is that, "If a prisoner previously served time for a violent offense which
is ineligible for mandatory supervision, he will never be eligible for mandatory
supervision, regardless of the offense, for any subsequent prison sentence."  Tex. H.B.
1433, 74th Leg., R.S. (1995).  We note that the stated purpose of mandatory-supervision
ineligibility was to prevent those who had "served time" for a violent offense from
eligibility for subsequent offenses; a "conviction" for a violent offense was not stated as a
requirement.  In 1997, Texas Code of Criminal Procedure Article 42.18 was repealed and
the Parole and Mandatory Supervision law was codified under Texas Government Code
Chapter 508.  The evolution of the predecessor to this code makes it clear that the
legislature intended to prevent those who have committed certain prior violent offenses
from eligibility for mandatory-supervision review.  In keeping with this intent, we will
not narrow the definition of "conviction" to exclude adjudicated juvenile offenders who
were transferred to TDCJ due to age and released from TDCJ on parole.   
CONCLUSION
	Applicant's transfer from TYC to TDCJ did not alter the fact that, upon his release
on parole, he was considered to have been convicted of the offense for which he had been
adjudicated.  Applicant's juvenile adjudication was a first-degree felony conviction for
the purpose of mandatory-supervision eligibility, and TDCJ was correct that Applicant is
not eligible for mandatory-supervision review.  
	Relief is denied.


Delivered: June 26, 2013
Publish
1. Texas Youth Commission is now referred to as the Texas Juvenile Justice Department.
2. See Texas Government Code Section 508.149(a): "an inmate may not be released to
mandatory supervision if the inmate is serving a sentence for or has been previously convicted of:
(1) an offense for which the judgment contains an affirmative finding under Section 3g(a)(2),
Article 42.12, Code of Criminal Procedure; (2) a first degree felony or a second degree felony
under Section 19.02, Penal Code . . . ."
3. Texas Government Code Section 499.053(c) relates to transfers from the Texas Juvenile
Justice Department to TDCJ and states, "All laws relating to good conduct time and eligibility
for release on parole or mandatory supervision apply to a person transferred to the department by
the Texas Juvenile Justice Department as if the time the person was detained in a detention
facility and the time the person served in the custody of the Texas Juvenile Justice Department
was time served in the custody of the department."
4. Because Applicant was on parole for murder with a deadly weapon, he was still "serving
a sentence for" the offense at the time he committed burglary of a habitation.  However, his 15-year sentence for murder with a deadly weapon was discharged while he was awaiting trial for
the burglary offense, so he was no longer "serving a sentence for" the prior offense when he
sought mandatory-supervision review on the burglary offense.